Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 1 of 27 PagelD #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

UNITED STATES DISTRICT COURT

 

for the

 

Southern District of West Virginia

 

 

 

In the Matter of the Search of
(Briefly describe the property to be searched

RORY L. peRRy i, CLERK
4 U.S, District Cou
Gouthem District af West Virginia

 

 

or identify the person by name and address)

Case No. 2:19-mj-00064

One Apple IPhone, light in color,
bearing IMEI Number 354388065725914

Ne ee ee ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

One Apple IPhone, light in color, bearing IMEI Number 354388065725914, further described in Attachment A.

located in the Southern District of West Virginia , there is now concealed (identify the

person or describe the property to be seized):

 

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
CI contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;

CI a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 2252A(a)(2) Distribution of Child Pornography

The application is based on these facts:

See attached Affidavit.

wo Continued on the attached sheet.

C) Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

 

 

a , A : Applicant's signature

First Sgt. Kenneth D. Horrocks, WVSP

 

Printed name and title

  

 

   

 

Sworn to before me and signed in my presence. Le
a— Va PF — Vf
—Q) acs : xP
Date . J ay COA, o. Sen/ 5 i ee - eat fn, a
\ — Judge's ‘Signatur e .
City and state: Charleston, West Virginia Pa Hon. Dwane L. Tinsley, United States Magistrate uD

 

 

Printed name and title
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 2 of 27 PagelD #: 2

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Kenneth D. Horrocks, being duly sworn, depose and state as follows:
INTRODUCTION

1. Iam currently employed as a member of the West Virginia State Police ““WVSP”)
and have been so-employed since January 2000. My initial training consisted of attending the
West Virginia State Police Academy during which I received instruction on various aspects of
investigations, including child exploitation, kidnapping, violent crimes and computer intrusions. I
am currently assigned to the Oak Hill Detachment and stationed in Beckley, West Virginia. As
part of my current assignment, I am responsible for investigating crimes involving the sexual
exploitation of children, which are violations of state and federal law. I have participated in the
execution of search warrants involving child exploitation, child pornography, and other federal
crimes involving the search and seizure of computers and other digital devices related to those
offenses. I am currently a deputized member of the West Virginia Internet Crimes against Children
Task Force (“WV ICAC”) and Homeland Security Investigations (“HSI”), and assist Special
Agents with HSI.

2. The statements in this affidavit are based on information provided to me by other
law enforcement officers. Since this affidavit is being submitted for the limited purpose of
securing a search warrant, I have not included each and every fact known to me concerning this
investigation.

IDENTIFICATION OF THE PROPERTY TO BE EXAMINED

3. The property to be searched is one (1) Apple iPhone, light in color, bearing

IMEI Number 354388065725914 (the “Phone”). The Phone is currently located at the WVSP —

Oak Hill Detachment, 3057 Main Street, Oak Hill, West Virginia, 25901.
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 3 of 27 PagelD #: 3

4, In my training and experience, I know that the Phone has been stored in a manner
in which its contents are, to the extent material to the investigation, in substantially the same state
as it was when the Phone first came into the custody of the West Virginia State Police “(WVSP”).
It came into the WVSP’s possession in the following way: The Phone was recovered pursuant to
a search incident to a lawful arrest of Daniel Runion by the United States Marshals Service. The
Phone is described with particularity in Attachment A.

5. The applied-for warrant authorizes the forensic examination and review of the
Phone and its contents for the purpose of identifying electronically stored data as described in
Attachment B.

STATUTORY AUTHORITY

6. This investigation concerns alleged violations of 18 U.S.C. § 2252A(a)(2).

That statute provides in pertinent part:

§ 2252A. Distribution of Child Pornography

Whoever—

(1) knowingly mails, or transports or ships using any means or facility of interstate
or foreign commerce or in or affecting interstate or foreign commerce by any
means, including by computer, any child pornography;
(2) knowingly receives or distributes--
(A) any child pornography using any means or facility of interstate or
foreign commerce or that has been mailed, or has been shipped or

transported in or affecting interstate or foreign commerce by any means,
including by computer; or

(B) any material that contains child pornography using any means or facility
of interstate or foreign commerce or that has been mailed, or has been
shipped or transported in or affecting interstate or foreign commerce by any
means, including by computer[.]
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 4 of 27 PagelD #: 4

DEFINITIONS
7. The following definitions apply to this Affidavit and its attachments:

a. Wireless Telephone / Mobile Phone: A wireless telephone (or mobile
telephone, or cellular telephone) is a handheld wireless device used for voice and data
communication through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or traditional
"land line" telephones. A wireless telephone usually contains a "call log," which records
the telephone number, date, and time of calls made to and from the phone. In addition to
enabling voice communications, wireless telephones offer a broad range of capabilities.
These capabilities include: storing names and phone numbers in electronic "address
books;" sending, receiving, and storing text messages and e-mail; taking, sending,
receiving, and storing still photographs and moving video; storing and playing back audio
files; storing dates, appointments, and other information on personal calendars; and
accessing and downloading information from the Internet. Wireless telephones may also
include global positioning system ("GPS") technology for determining the location of the
device.

b. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet, connections
between devices on the Internet often cross state and international borders, even when the
devices communicating with each other are in the same state.

C. IP Address: An Internet Protocol address (or simply "IP address") is a unique

numeric address used by computers on the Internet. An IP address is a series of four numbers,
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 5 of 27 PagelD #: 5

each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every computer attached to
the Internet computer must be assigned an IP address so that Internet traffic sent from and directed
to that computer may be directed properly from its source to its destination. Most Internet service
providers control a range of IP addresses. Some computers have static—that is, long-term—IP
addresses, while other computers have dynamic—that is, frequently changed—IP addresses.

d. “Chat,” as used herein, refers to any kind of text communication over the
Internet or cellular telephone network that is transmitted in real-time from sender to
receiver. Chat messages are generally short in order to enable other participants to respond
quickly and in a format that resembles an oral conversation. This feature distinguishes
chatting from other text-based online communications such as Internet forums and email.

e, “Computer,” as used herein, refers to “an electronic, magnetic, optical,
electrochemical, or other high speed data processing device performing logical or storage
functions, and includes any data storage facility or communications facility directly related
to or operating in conjunction with such device” and includes smartphones, and mobile
phones and devices. See 18 U.S.C. § 1030(e)(1).

f “Computer hardware,” as used herein, consists of all equipment that can
receive, capture, collect, analyze, create, display, convert, store, conceal, or transmit
electronic, magnetic, or similar computer impulses or data. Computer hardware includes
any data-processing devices (including central processing units, internal and peripheral
storage devices such as fixed disks, external hard drives, floppy disk drives and diskettes,
and other memory storage devices); peripheral input/output devices (including keyboards, ©

printers, video display monitors, and related communications devices such as cables and
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 6 of 27 PagelD #: 6

connections); as well as any devices, mechanisms, or parts that can be used to restrict
access to computer hardware (including physical keys and locks).

g, “Computer software,” as used herein, is digital information which can be
interpreted by a computer and any of its related components to direct the way they work.
Computer software is stored in electronic, magnetic, or other digital form. It commonly
includes programs to run operating systems, applications, and utilities.

h. “Computer passwords and data security devices,” as used herein, consist
of information or items designed to restrict access to or hide computer software,
documentation, or data. Data security devices may consist of hardware, software, or other
programming code. A password (a string of alpha-numeric characters) usually operates
what might be termed a digital key to “unlock” particular data security devices. Data
security hardware may include encryption devices, chips, and circuit boards. Data security
software of digital code may include programming code that creates “test” keys or “hot”
keys, which perform certain pre-set security functions when touched. Data security
software or code may also encrypt, compress, hide, or “booby-trap” protected data to make
it inaccessible or unusable, as well as reverse the process to restore it.

i. “File Transfer Protocol” (“FTP”), as used herein, is a standard network
protocol used to transfer computer files from one host to another over a computer network,
such as the Internet. FTP is built on client-server architecture and uses separate control
and data connections between the client and the server.

j. “Mobile applications,” as used herein, are small, specialized programs
downloaded onto mobile-devices that enable users to perform a variety of functions,

including engaging in online chat, reading a book, or playing a game.
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 7 of 27 PagelD #: 7

23

k. “Records,” “documents,” and “materials,” as used herein, include all
information recorded in any form, visual or aural, and by any means, whether in handmade,
photographic, mechanical, electrical, electronic, or magnetic form.

L “Cloud-based storage service,” as used herein, refers to a publicly
accessible, online storage provider that collectors of child pornography can use to store and
trade child pornography in larger volumes. Users of such a service can share links and
associated passwords to their stored files with other traders of child pornography in order
to grant access to their collections. Such services allow individuals to easily access these
files through a wide variety of electronic devices such as desktop and laptop computers,
mobile phones, and tablets, anywhere and at any time. An individual with the password to
a file stored on a cloud-based service does not need to be a user of the service to access the
file. Access is free and readily available to anyone who has an Internet connection.

m. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a variety of fixed and
removable storage media to store their recorded images. Images can usually be retrieved by
connecting the camera to a computer or by connecting the removable storage medium to a
separate reader. Removable storage media include various types of flash memory cards or
miniature hard drives Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to photographs or
videos.

n. Portable media player: A portable media player (or "MPS Player" or iPod) is
a handheld digital storage device designed primarily to store and play audio, video, or

photographic files. However, a portable media player can also store other digital data. Some
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 8 of 27 PagelD #: 8

portable media players can use removable storage media. Removable storage media include
various types of flash memory cards or miniature hard drives. This removable storage media can
also store any digital data. Depending on the model, a portable media player may have the ability
to store very large amounts of electronic data and may offer additional features such as a calendar,
contact list, clock, or games.

oO. “The term “minor,” as defined in 18 U.S.C. § 2256(1), refers to any person
under the age of eighteen years.

p. The term “sexually explicit conduct,” 18 U.S.C. § 2256(2)(A)(i-v), is
defined as actual or simulated (1) sexual intercourse, including genital-genital, oral-genital,
anal-genital, or oral-anal, whether between persons of the same or opposite sex; (ii)
bestiality; (iii) masturbation; (iv) sadistic or masochistic abuse; or (v) lascivious exhibition
of the genitals or pubic areas of any person.

q. The term “visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer disk or other electronic means
which is capable of conversion into a visual image, and data which is capable of conversion
into a visual image that has been transmitted by any means, whether or not stored in a
permanent format.

r The term “child pornography,” as defined in 18 U.S.C. § 2256(8), means
any visual depiction, including any photograph, film, video, picture, or computer-generated
image or picture, whether made or produced by electronic, mechanical, or other means of
sexually explicit conduct, where:

i, the production of such visual depiction involves the use of a
minor engaging in sexually explicit conduct;
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 9 of 27 PagelD #: 9

ii. such visual depiction is a digital image, computer image, or
computer-generated image that is, or is indistinguishable from,
that of a minor engaging in sexually explicit conduct; or

iti. such visual depiction has been created, adapted or modified to
appear that an identifiable minor is engaging in sexually explicit
conduct.

8. Based on my training, experience, and research, and from consulting the
manufacturer’s product manual and _ technical specifications available online at
https://support.apple.com. I know that the Phone is a mobile device that has capabilities allowing
it to serve as a wireless telephone, digital camera, portable media player, GPS navigation device,
and PDA.

9, In my training and experience, examining data stored on devices of this type can
reveal, among other things, who possessed or used the device.

BACKGROUND REGARDING TECHNOLOGY, COMPUTERS AND THE INTERNET

10.‘ have had both training and experience in the investigation of computer-related
crimes. Based on my training, experience and knowledge, I know the following:

a. Computers and computer technology have revolutionized the way in which
child pornography is produced, distributed, and utilized. It has also revolutionized the way
in which child pornography collectors interact with each other. Child pornography
formerly was produced using cameras and film (either still photography or movies).
Darkroom facilities and a significant amount of skill were required in order to develop and
reproduce the photographic images. As a result, there were definable costs involved with
the production of pornographic images. To distribute these images on any scale also

required significant resources. The photographs themselves were somewhat bulky and

required secure storage to prevent their detection by the public. The distribution of these
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 10 of 27 PagelD #: 10

wares was accomplished through a combination of personal contact, mailings, and
telephone calls. Any reimbursement would follow these same paths.

b. The development of computers has added to the methods used by child
pornography collectors to interact with and sexually exploit children. Computers serve
four functions in connection with child pornography. These are production,
communication, distribution, and storage.

C. Child pornographers can now transfer photographs from a camera in a
computer-readable format. With the advent of digital cameras, the images can now be
transferred directly onto a computer. A device known as a modem allows any computer to
connect to another computer through the use of telephone, cable, or wireless connection.
Electronic contact can be made to literally millions of computers around the world. The
ability to produce child pornography easily, reproduce it inexpensively, and market it
anonymously (through electronic communications) has drastically changed the method of
distribution and receipt of child pornography. Child pornography can be transferred via
electronic mail or through file transfer protocols (FTP) to anyone with access to a computer
and modem.' Because of the proliferation of commercial services that provide electronic
mail service, chat services (i.c., “Instant Messaging’), and easy access to the Internet, the
computer is a preferred method of distribution and receipt of child pornographic materials

among pornographers.

 

' The File Transfer Protocol (“FTP”) is a protocol that defines how files are transferred from one
computer to another. One example, known as “anonymous FTP,” allows users who do not have a
login name or password to access certain files from another computer, and copy those files to their
own computer.
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 11 of 27 PagelD #: 11

d. The computer’s ability to store images in digital form makes the computer
itself an ideal repository for child pornography. The size of the electronic storage media
(commonly referred to as the hard drive) used in home computers has increased
tremendously within the last several years. These drives can store hundreds of thousands
of images at very high resolution.

e. The Internet and its World Wide Web afford collectors of child pornography
several different venues for obtaining, viewing, and trading child pornography in a
relatively secure and anonymous fashion.

f. Collectors and distributors of child pornography also use online resources
to retrieve and store child pornography, including services offered by Internet Portals such
as Yahoo!, Inc. and Google, Inc., among others. The online services allow a user to set up
an account with a remote computing service that provides e-mail services as well as
electronic storage of computer files in any variety of formats. A user can set up an online
storage account from any computer with access to the Internet. Even in cases where online
storage is used, however, evidence of child pornography can often be found on the user’s
computer.

g, As is the case with most digital technology, communications by way of
computer can be saved or stored on the computer used for these purposes. Storing this
information can be intentional, i.e., by saving an e-mail as a file on the computer or saving
the location of one’s favorite websites in, for example, “bookmarked” files. Digital
information can also be retained unintentionally, e.g., traces of the path of an electronic
communication may be automatically stored in many places (e.g., temporary files or ISP

client software, among others). In addition to electronic communications, a computer

10
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 12 of 27 PagelD #: 12

user’s Internet activities generally leave traces or “footprints” in the web cache and history
files of the browser used. A forensic examiner often can recover evidence suggesting
whether a computer contains peer-to-peer software, when the computer was sharing files,
and some of the files which were uploaded or downloaded. Such information is often
maintained on the computer indefinitely until overwritten by other data.

BACKGROUND ON THE NATIONAL CENTER FOR MISSING AND EXPLOITED
CHILDREN’S CYBERTIPLINE

11. Based on my training and experience, and publicly-available information, I know
that the National Center for Missing and Exploited Children (“NCMEC”) is a nonprofit,
nongovernmental organization in Alexandria, Virginia, that works with law enforcement on issues
related to missing and sexually exploited children. One of the services provided and administered
by NCMEC is its CyberTipline, which serves as the national clearinghouse for leads regarding
sexual exploitation crimes against children. NCMEC provides resources, services, and technical
assistance to families, private industry, law enforcement, victims, and the general public to assist
in preventing child abductions, recovering missing children, and providing services to combat
child sexual exploitation. NCMEC performs twenty-two core functions, including serving as a
clearinghouse for reports relating to child sex trafficking and providing technical assistance to law
enforcement and first responders relating to the identification, location and recovery of child
trafficking victims. NCMEC has assisted in the recovery of over 200,000 missing children, and
received more than twenty million reports of suspected child sexual exploitation on its
CyberTipline.

12. In addition to reports from the general public, Title 18, United States Code, Section

2258A requires all providers of an electronic communication service or remote computing service

to the public through a facility or means of interstate or foreign commerce, to report “apparent

11
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 13 of 27 PagelD #: 13

child pornography” to NCMEC via the CyberTipline. Leads are reviewed by specially-trained
analysts, who examine and evaluate the reported content, add related information that may be
useful to law enforcement, use publicly-available search tools to determine the geographic
location of the apparent criminal act, and ultimately provide all of the gathered information to the
appropriate law enforcement agency for review and possible investigation. Electronic Service
Providers (“ESPs”), other online companies and members of the public often also submit reports
to the CyberTipline regarding child sex trafficking, although no federal or state law imposes a
requirement comparable to the mandated reporting required for child pornography.

13. The CyberTipline thus receives reports, known as CyberTip Reports, on the
following type of criminal conduct: possession, manufacture and distribution of child
pornography; online enticement of children for sexual acts; child prostitution; sex tourism
involving children; child sexual molestation; unsolicited obscene material sent to a child;
misleading domain names; and misleading words or digital images on the Internet.

14. The CyberTip Reports will vary in detail depending on the nature of the report, and
which entity submits it. The reports can include information (1) relating to the identity of any
individual who appears to have violated federal law by committing or attempting to commit the
criminal conduct described above; (2) historical information on when or how a customer or
subscriber of an electronic communication service or remote commuting service uploaded,
transmitted, or received apparent child pornography; (3) geographical information on the involved
individual or website, which may include the IP Address or verified billing address or geographic
identifying information, including area code or zip code; (4) any images of apparent child

pornography; and (5) the complete communication containing any image of apparent child

12
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 14 of 27 PagelD #: 14

pornography. See 18 U.S.C. § 2258A(b). Also, as will be illustrated below, CyberTip Reports can
be supplemented and made in connection with other CyberTip Reports.

CHARACTERISTICS OF PERSONS WHO COLLECT OR TRAFFICK CHILD
PORNOGRAPHY

15. Your affiant has received training presented at the West Virginia State Police
Academy where courses of study included criminal investigations and the sexual exploitation of
children. Your affiant has also received education through online and onsite trainings and courses
offered through the West Virginia Center for Children’s Justice, the Office of Juvenile Justice and
Delinquency Prevention, and the WV ICAC Task Force.

16. Asaresult of the aforementioned knowledge, training and experience, your affiant
has learned that the following characteristics are generally found to exist in varying combinations
and be true in cases involving offenders who send, cause to be sent, distribute, exhibit, possess,
display, transport, manufacture or produce material which depicts minors engaged in sexually
explicit conduct. Said material may include, but is not limited to, photographs, negatives, slides,
magazines, printed media, motion pictures, video tapes, books and other media stored
electronically on computers, digital devices or related digital storage media.

17. Offenders who deal with the above-referenced material depicting minors engaged
in sexually explicit conduct obtain or traffic in such materials through many sources and by several
methods and means. These sources, methods and means include, but are not limited to, the
following:

a. Downloading via the Internet and other computer networks (including from
websites, peer-to-peer file sharing networks, news groups, electronic bulletin

boards, chat rooms, instant message conversations, internet relay chats, email).

13
Case 2:19-mj-00064 Document 1 Filed 06/21/19 Page 15 of 27 PagelD #: 15

b. Receipt from commercial sources within and outside of the United States
through shipments, deliveries and electronic transfer.
c. Trading with other persons with similar interests through electronic transfer,
shipments or deliveries.

18. These offenders collect materials depicting minors engaged in sexually explicit

conduct for many reasons. These reasons include the following:

a. For sexual arousal and sexual gratification.

b. To facilitate sexual fantasies in the same manner that other persons utilize
adult pornography.

c. As a medium of exchange in return for new images and video depicting

minors engaged in sexually explicit conduct.

19. These offenders often view their child pornographic materials as valuable
commodities, sometimes even regarding them as prized collections. Subsequently, these offenders
prefer not to be without their child pornographic material for any prolonged period of time and
often go to great lengths to conceal and protect their illicit collections from discovery, theft or

damage. To safeguard their illicit materials, these offenders may employ the following methods:

a, The use of Internet-based data storage services.
b. The use of labels containing false, misleading or no title.
C. The application of technologies, software and other electronic means such

as encryption, steganography, partitioned hard drives, and misleading or
purposefully-disguised applications on electronic devices.
d. The use of safes, safety deposit boxes or other locked or concealed

compartments within premises or structures that the offender has control of.

14
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 16 of 27 PagelD #: 16

PROBABLE CAUSE

20. Your affiant has learned that on or about March 28, 2019, the WVSP received a
Cybertip from NCMEC, which had in turn received its Cybertip from Facebook. This Cybertip
indicated that on or about January 30, 2019, a Facebook user utilizing the username Daniel Runion,
distributed a video of an unknown male engaged in sexual intercourse with an unknown female.
The female in the video appeared to be under the age of ten. Runion distributed the video to a
Facebook account bearing the username Cathrine Lynn Marie Cantrell.

21. Further research on or about March 28, 2019, by your affiant determined that the
user Daniel Runion was assigned a Facebook User ID of 100027406612017 and was utilizing IP
Address 173.80.118.13.

22. Additional research on or about March 28, 2019, by your affiant determined that
the user Cathrine Lynn Marie Cantrell was assigned a Facebook User ID of 1000092864863 and
utilized IP Address 68.118.77.151. Further research into Cantrell’s IP address developed results
relating to Lincoln City, Oregon.

23. Your affiant determined that IP Address 173.80.118.13 was associated with
Suddenlink Communications. Your affiant subsequently sent an administrative subpoena to
Suddenlink Communication for subscriber information regarding IP Address 173.80.118.13.
Records returned on or about April 8, 2019, from Suddenlink indicated that the IP address was
assigned to Sherry Runion with a physical address of 4157 Seng Creek Road in Whitesville, West
Virginia.

24. On or about April 8, 2019, an address search for 4157 Seng Creek Road in
Whitesville, West Virginia revealed that Daniel Runion and Crawford Runion had both utilized

that mailing address.

15
Case 2:19-mj-00064 Document 1 Filed 06/21/19 Page 17 of 27 PagelD #: 17

25. Your affiant learned that on or about April 26, 2019, West Virginia State Police
spoke with an unknown female at 4157 Seng Creek Road in Whitesville, West Virginia who
confirmed that Daniel Runion resides in a camper located on the property, behind the residential
structure designated as 4157 Seng Creek Road. Pursuant to that conversation, WVSP Troopers
took photographs of the 4157 Seng Creek Road residential structure as well as the camper behind
it.

26. Your affiant further conducted a criminal history search on Daniel Runion. Your
affiant learned that in 2012, in the United States District Court for the Southern District of West
Virginia, Daniel Runion was convicted of Receiving Child Pornography in violation of 18 U.S.C.
§ 2252A(a)(2) and 18 U.S.C. § 2252A(b)(1). Your affiant learned that in 2012, Daniel Runion was
sentenced to ninety-seven months of imprisonment with fifteen years of Supervised Release to
follow. Your affiant also learned that Daniel Runion is on the West Virginia sex offender registry.

27. In the 2012 case, Daniel Runion used his computer and a file sharing program to
knowingly receive images of minors engaged in sexually explicit conduct, including actual or
simulated sexual intercourse as well as the exhibition of actual genitalia and pubic regions of the
minors. The images and videos were transported using the Internet. At the time, Daniel Runion
amassed over 600 images and videos of child pornography on his computer.

28. Your affiant learned that as a result of the 2012 case, Daniel Runion is still on
supervised release. Your affiant spoke with the Federal Probation Officer who is supervising
Daniel Runion on his Supervised Release. That officer advised that Daniel Runion has been on
supervised release since October 2018.

29, On or about April 30, 2019, a state search warrant was issued for the residential

structure and the camper located at 4157 Seng Creek Road in Whitesville, West Virginia.

16
Case 2:19-mj-00064 Document 1 Filed 06/21/19 Page 18 of 27 PagelD #: 18

30. On the same date, WVSP executed the search warrant for the residential structure
and the camper located at 4157 Seng Creek Road in Whitesville, West Virginia. Upon arrival to
the property, a female adult named Cristy Sue Dunlap (“Dunlap”) met the troopers and informed
them that she was Daniel Runion’s live-in-girlfriend. Dunlap stated that Daniel Runion was away
at work for an Elkview, West Virginia paving company and she was unsure when he would be
home that day. Dunlap agreed to message Daniel Runion using the Facebook Messenger
Application to ask him when he would be home. Your affiant observed the screen of Dunlap’s
phone as she messaged Daniel Runion and specifically observed that Daniel Runion’s Facebook
screen name was listed as “Danny Runion.” Daniel Runion did not immediately respond to
Dunlap’s inquiry.

31. Troopers advised Dunlap of the search warrant and began searching the interior of
the camper. Troopers recovered the following items from within the camper:

a. 1 HP laptop computer;

b. 2 Sandisk jump drives;

C. 1 Samsung camera;

d. 1 Sandisk card reader;

e. 4 SD cards;

f 1 jump drive wrapped in pink post note labelled blank;
g. 1 GoPro “HERO” camera;

h. 3 SD cards;

i. 1 Seagate external hard drive;

j. 1 Brix Pro ultra-compact PC kit; and

k. 1 Smith and Wesson .38 Special Airweight handgun.

17
Case 2:19-mj-00064 Document 1 Filed 06/21/19 Page 19 of 27 PagelD #: 19

The above-listed items were recovered by WVSP Troopers, then secured and
photographed. The items were transported to the Oak Hill Detachment and placed into evidence.
32. On this same date, your affiant spoke with Crawford Runion, who is the father of
Daniel Runion. Crawford Runion was located on the premises of 4157 Seng Creek Road in
Whitesville, West Virginia, as Troopers executed the search warrant on the residential structure.
Also present was Sherry Runion, who identified herself as the mother of Daniel Runion.
33. Troopers recovered the following items from within the residential structure located
at 4157 Seng Creek Road in Whitesville, West Virginia:
a. 1 Samsung cellular phone;
b. 1 black ZTE smart phone; and
c. 1 NextBook-Intel notebook computer.
34, The above-listed items were recovered by WVSP Troopers, then secured and
photographed. The items were transported to the Oak Hill Detachment and placed into evidence.
35. | As Troopers searched the residential structure, a contact named “Danny” called
Crawford Runion’s landline. Sherry Runion answered the call and had a brief conversation with
the person on the other end of the phone. Your affiant inquired whether that caller was Daniel
Runion and Sherry Runion confirmed that it was Daniel Runion. According to Sherry Runion,
Daniel Runion had called to inquire what was going on at the house after hearing there were
Troopers present.
36. On that same date, April 30, 2019, your affiant contacted cellular phone number
304-993-7841. Daniel Runion answered the phone and stated that he was leaving his job site in
Elkview, West Virginia, and that he would be at the Seng Creek Road address in a little over an

hour,

18
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 20 of 27 PagelD #: 20

37. Troopers obtained a recorded audio statement from Crawford Runion, who told
them that Daniel Runion resides with his girlfriend, Dunlap, in the camper next to his residence at
4157 Seng Creek Road in Whitesville, West Virginia. Crawford Runion stated that Daniel Runion
owns the camper and has resided in it on the property for approximately three months. Crawford
Runion confirmed that he has Suddenlink internet service and that the internet is password
protected. Crawford Runion stated that Daniel Runion has accessed the internet from his camper
since approximately November 2018. Crawford Runion provided your affiant with a cell phone
number for Daniel Runion of 304-993-7841. Crawford Runion also indicated that Daniel Runion
does have access to his residence and he is unsure if Daniel has accessed any of the devices that
Troopers located and seized within that residence.

38. Troopers also obtained a recorded audio statement from Dunlap, who stated that
she and Daniel Runion met through a social website called “Fetlife” on or about August 1, 2018.
Dunlap told officers that Daniel Runion soon thereafter opened a Facebook account under his name
and they began communicating through the Facebook Messenger Application. Dunlap stated that
Daniel Runion told her he was in prison because he had engaged in sexual intercourse with a girl
who he later learned to be either fifteen or sixteen years old.

39. Dunlap informed investigators that she and Daniel Runion moved into the camper
in November 2018, and that it was previously parked elsewhere in the yard of 4157 Seng Creek
Road in Whitesville, West Virginia. Dunlap stated they had recently moved it to its current location
adjacent to the residential structure on the same property.

40. Dunlap also told Troopers that she and Daniel Runion obtained their Wi-Fi from
the Suddenlink account belonging to Crawford Runion. She stated that Daniel currently had a

Straight Talk mobile phone with internet capability and provided a specific phone number that she

19
Case 2:19-mj-00064 Document 1 Filed 06/21/19 Page 21 of 27 PagelD #: 21

indicated belonged to him. She stated that Daniel Runion’s Straight Talk telephone contract was
under an alias, but she could not recall the specific name.

Al, Dunlap also stated that Daniel Runion had created a new Facebook account with
the name “Danny Runion” because his old Facebook account was disabled.

42. Dunlap further stated that the Smith and Wesson .38 Special Airweight Revolver
handgun (“firearm”) that WVSP Troopers recovered from within the camper was hers but that
Daniel Runion possessed and carried this firearm on several occasions. Dunlap claimed that she
had previously spoken to Daniel Runion about carrying the firearm because she knew if he got
caught with the firearm, he would likely return to prison. Dunlap stated that when she reminded
Daniel Runion of this, he normally apologized and placed the firearm back in the camper. Dunlap
stated that Daniel Runion was the person who placed the firearm in the location wherein WVSP
Troopers located it during their search.

43. On that same date, April 30, 2019, around 8:45 p.m., Daniel Runion returned to the
Seng Creek Road property from his work in Elkview, West Virginia. Your affiant spoke with
Daniel Runion and advised him of circumstances surrounding the investigation. Troopers provided
Daniel Runion with Miranda warnings and DPS Form 79. Upon receiving such, Daniel Runion
agreed to provide your affiant with an audio statement which was recorded.

44, In his recorded audio statement, Daniel Runion stated that he did recall
communicating with Cathrine Lynn Marie Cantrell on Facebook, however, he did not recall what
was contained in the video he sent to her. Daniel Runion stated that he and Cathrine Lynn Marie
Cantrell distributed several videos to one another. Daniel Runion acknowledged that he once had
a Facebook account under the name “Daniel Runion” and estimated that he started the Facebook

account on or around the beginning of January 2019. Daniel Runion stated that the “Daniel

20
Case 2:19-mj-00064 Document 1 Filed 06/21/19 Page 22 of 27 PagelD #: 22

Runion” Facebook account was eventually disabled so he created a new profile under the name
“Danny Runion.” Daniel Runion estimated that he started this account sometime around the first
half of February 2019. Daniel Runion stated that he never gave anyone else access to his accounts,
and if a video was sent from one of the Facebook accounts, it was sent by him.

45. Daniel Runion stated that at the time of his Facebook communications with
Cathrine Lynn Marie Cantrell, he was utilizing the Wi-Fi from the nearby residence of his father,
Crawford Runion.

46. Daniel Runion stated that he knew there was a firearm in the camper, however it
belonged to his girlfriend, who he identified as Cristy Sue Dunlap. Daniel Runion stated that the
firearm should have been in his girlfriend’s truck.

47, Daniel Runion also acknowledged that he had possession of the smartphone that
was linked to the number 304-993-7841 provided by Dunlap and Crawford Runion to WVSP
Troopers. He stated that when he found out law enforcement officers were at his residence, he
threw it in the river because he knew it was a violation of his supervised release.

48. On this same date, April 30, 2019, your affiant coordinated with Special Agent B.
Morris of the Department of Homeland Security. Your affiant advised SA Morris of the
circumstances of this investigation and SA Morris indicated that he would assist as needed.

49, On May 1, 2019, your affiant spoke with Daniel Runion’s supervising Federal
Probation Officer, Doug Smith. Your affiant informed Probation Officer Smith of the
circumstances of this investigation and provided him with requested information.

50. On this same date, SA Morris contacted your affiant and informed him that DHS
had completed a Facebook preservation request for the Facebook accounts of Cristy Sue Dunlap

and Daniel Runion’s new Facebook account, “Danny Runion.” SA Morris also indicated that he

21
Case 2:19-mj-00064 Document 1 Filed 06/21/19 Page 23 of 27 PagelD #: 23

had completed an ATF E-trace on the Smith and Wesson .38 firearm recovered from Daniel
Runion’s camper.

S51. On May 2, 2019, Probation Officer Smith contacted your affiant and advised that
he had texted Daniel Runion on the 304-993-7841 mobile phone number that he had previously
provided to law enforcement investigators during the execution of the search warrant. Probation
Officer Smith indicated that Daniel Runion sent him a reply text message which indicated that
Daniel Runion possibly still had the mobile phone device that he previously told law enforcement
investigators he had thrown into the river.

52. On May 6, 2019, all evidence recovered from the camper and the residential
structure was transported by your affiant to the Forensic Laboratory for analysis and testing.

53. On May 8, 2019, the U.S. Marshal’s Service arrested Daniel Runion at a hot dog
stand in Marmet, West Virginia. There, law enforcement officers who detained Daniel Runion
found him to be in possession of an iPhone cellular telephone. This device was seized and secured
by the Marshal’s Service.

6

54. An iPhone cellular telephone is a “smart” mobile device that is capable of
containing multi-media such as photographs and videos, as well as hosting applications such as
Facebook Messenger, an application that Daniel Runion regularly utilized and via which he
distributed a video of child pornography.

55, On May 10, 2019, Dunlap voluntarily provided a statement to Special Agent B.
Morris of the Department of Homeland Security. Dunlap provided SA Morris with information
that Daniel Runion falsely told law enforcement that he threw his phone into the river on the day

of the search warrant at his residence. Dunlap described that Daniel Runion returned to his work

site to retrieve his cell phone after law enforcement finished searching his residence and departed.

22
Case 2:19-mj-00064 Document 1 Filed 06/21/19 Page 24 of 27 PagelD #: 24

Dunlap described Runion’s cell phone as an iPhone, which she described as white. Dunlap also
described that Daniel Runion had at least two cell phones — a flip phone he used to communicate
with his Probation Officer, and the iPhone that Marshals located during the arrest. She provided
law enforcement officers with the passcode to this iPhone.
CONCLUSION

56. Based on the foregoing, there is probable cause to believe that the federal criminal
statute cited herein has been violated, and that the contraband, property, evidence, fruits and
instrumentalities of the offense, more fully described in Attachment B, are located at the location
described in Attachment A. I respectfully request that this Court issue a search warrant authorizing
the examination of the Phone described in Attachment A, and authorizing the seizure and search

of the items described in Attachment B.

 

 

ag D. TTORROCKS
First Sergeant, West Virginia State Police

Hog
Subscribed and sworn to me this al | day of June, 2019.

a

  

 

/ > < [ . be
\ HON. DANE L. TINSLEY So ‘NS
“UNITED STATES MAGISTRATE JUDGE~

>»

23
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 25 of 27 PagelD #: 25

ATTACHMENT A

ITEM TO BE SEARCHED
1. The property to be searched is one (1) Apple iPhone, light in color, bearing
IMEI Number 354388065725914 (the “Phone”). The Phone is currently located at the West

Virginia State Police —- Oak Hill Detachment, 3057 Main Street, Oak Hill, West Virginia, 25901.

24
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 26 of 27 PagelD #: 26

ATTACHMENT B
ITEMS TO BE SEIZED
The following materials, which constitute evidence of the commission of a criminal
offense, contraband, the fruits of crime, or property designed or intended for use or which is or has
been used as the means of committing a criminal offense, namely violations of Title 18, United
States Code, Section 2252A(a)(2):

1. Phone or storage media used as a means to commit the violations described above.

2. For any Phone or storage medium whose seizure is otherwise authorized by this warrant,
and any Phone or storage medium that contains or in which is stored records or information
that is otherwise called for by this warrant (hereinafter, “Phone”):

a. evidence of who used, owned, or controlled the Phone at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry
entries, configuration files, saved usernames and passwords, documents, browsing
history, user profiles, email, email contacts, “chat,” instant messaging logs,
photographs, and correspondence;

b. evidence of software that would allow others to control the Phone, such as viruses,
Trojan horses, and other forms of malicious software, as well as evidence of the
presence or absence of security software designed to detect malicious software;

c. evidence of the lack of such malicious software;

d. evidence indicating how and when the Phone was accessed or used to determine
the chronological context of Phone access, use, and events relating to the crimes

under investigation and to the Phone user;

25
Case 2:19-mj-00064 Document1 Filed 06/21/19 Page 27 of 27 PagelD #: 27

e. evidence of the connection, either physical or via Wifi or Bluetooth, to the Phone
of other storage devices or similar containers for electronic evidence;

f. evidence of programs (and associated data) that are designed to eliminate data from
the Phone;

g. evidence of the times the Phone was used;

h. passwords, encryption keys, and other access devices that may be necessary to
access the Phone;

i. records of or information about Internet Protocol addresses used by the Phone;

j. tecords of or information about the Phone’s Internet activity, including firewall
logs, caches, browser history and cookies, “bookmarked” or “favorite” web pages,
search terms that the user entered into any Internet search engine, and records of
user-typed web addresses revealing an interest in stalking content and/or the
identity of the Phone user; and

k. Records and information revealing the use and identification of remote computing
services, such as email accounts or cloud storage.

As used above, the terms “records” and information” include all of the foregoing items of
evidence in whatever form and by whatever means they have been created and stored.
4. This warrant authorizes the forensic examination and review of the Phone and its contents

for the purpose of identifying the electronically stored information described above.

26
